Title: To George Washington from Robert Edge Pine, 17 September 1787
From: Pine, Robert Edge
To: Washington, George



Philadelphia. 17 Sep. 1787

This Work was Executed, by Order of his late Royal Highness William Duke of Cumberland and a few Setts given to the most Illustrious Millitary Characters in Europe—after which, the Plates were distroyed His R. H. having been pleased to give this Sett to the late John Pine, who Engrav’d it—his Son, Robt Edge Pine, has now the honour of presenting it to his Excellency General Washington.
